Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the RCE and the Amendment filed on March 21, 2022, claims 42, 44, 45, 48, 67, 69, 70, 73, 92, 94, 95, and 98 were amended, new claims 105-110 were added, and claims 43, 66, 68, 91, 93, and 101-104 were cancelled.  
Claims 42, 44-48, 64, 65, 67, 69-73, 89, 90, 92, 94-100, and 105-110 are currently pending, of which claims 42, 67, and 92 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Isohata et al., JP 2001330413A, (“Isohata”) describes a thickness measuring method and a thickness measuring device for measuring the thickness of a workpiece machined by a cutting device or the like. Paragraph [0001]  A chuck table having a mounting surface on which a work is mounted, and a cutting means for cutting the work held on the mounting surface of the chuck table are provided. Paragraph [0011] In the cutting device provided, an irradiation unit that irradiates the mounting surface of the chuck table with an optical axis of a predetermined angle, and an imaging unit that faces the mounting surface of the chuck table and captures an image of the irradiation unit by the irradiation unit. FIG. 1 shows a perspective view of a dicing device as a cutting device equipped with a thickness measuring device according to the present invention. The dicing device in the illustrated embodiment includes a device housing 2 having a substantially rectangular parallelepiped shape. A chuck table 3 as a base for supporting the work is arranged in the apparatus housing 2 so as to be movable in a direction indicated by an arrow X which is a cutting feed direction. Paragraph [0015]  
An image pickup unit for picking up an image of the irradiation unit by the irradiation unit, and a control unit for calculating the thickness of the work on the basis of the irradiation unit imaged by the image pickup unit. The coordinate position obtained by imaging the irradiation portion of the light irradiated onto the surface of the object by the irradiation means with the optical axis of the predetermined angle (θ) from the predetermined reference height position (H) is used as the reference position, and the base is The coordinate position is obtained by imaging the irradiation part of the light irradiated onto the surface of the work placed on the substrate with the optical axis of the predetermined angle (θ) from the predetermined reference height position (H) by the irradiation means. As a position, a distance (R) on the coordinates between the reference position and the measurement position is obtained, and a work thickness (t) is obtained based on the distance (R) and the optical axis angle (θ) (t=R). X tan θ) is provided. Paragraph [0008]  Isohata describes in Paragraph [0017] that the alignment unit 5 has an image pickup function including an optical mechanism such as a microscope and a CCD camera, and therefore functions as an image pickup unit that constitutes a work thickness measuring device described later. The dicing device also includes a display unit 6 that displays the image captured by the alignment unit 5. Isohata describes in Paragraph [0024] that a distance (R) between the reference position P1 and the measurement position P2 can be calculated by R=x2-x1 by observing the difference on the X-axis coordinate. After obtaining the distance (R) between the reference position P1 and the measurement position P2, the control means 30 obtains the work thickness (t) based on the distance (R) and the optical axis angle (θ) (thickness calculation). Step). That is, the thickness (t) of the work can be calculated by t=R×tan θ. When the optical axis angle (θ) is 45 degrees, the distance (R) between the reference position P1 and the measurement position P2 and the work thickness (t) are the same (R=t). If the angle (θ) is 45 degrees, the thickness (t) of the work can be calculated by t=x2-x1.  
However, the description of Isohata would not be combinable with the cited art of record, as it is not teaching the light beam being oriented at a predetermined angle with respect to the surface of the material …wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; … determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle.  Therefore, the description of Isohata would not enable a person of ordinary skill in the art to implement a method wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine.  
US Patent Publication No. 2002/0005958 A1 to Sekiya (“Sekiya”) describes a non-contact thickness-measuring device for determining the thickness of a workpiece to be machined. Paragraph [0010]  A laser light projecting means is placed in the vicinity of the workpiece for projecting a ray of laser light to the top surface of the workpiece at a predetermined angle of incidence relative to the top surface of the workpiece. Paragraph [0022]  An imaging means captures the first ray of laser light reflected from the top surface of the workpiece and the second ray of laser light passing through the thickness of the workpiece and reflecting from the bottom surface of the workpiece.  An arithmetic means determines the thickness of the workpiece from the distance between the first point at which the first ray of laser light falls on the imaging means and the second point at which the second ray of laser light falls on the imaging means.  However, the description of Sekiya would not be combinable with the cited art of record, as it is not teaching the light beam being oriented at a predetermined angle with respect to the surface of the material …wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; … determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle.  Therefore, the description of Sekiya would not enable a person of ordinary skill in the art to implement a method wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine.
Simenhaus et al., US Patent Publication No. 2009/0005631 A1 is directed to a photo-magnetic radiation device, comprising a radiation emitting head including a low level laser light source for emitting light through a lightguide, a magnet producing a magnetic field in the vicinity of said emitting head and at least one visible light emitter and one infrared light source located inside said emitting head to emit visible and infrared lights together with said laser light and magnetic field, a power source, and a controller for selectively activating lights in the emitting head.
Lian et al., US Patent Publication No. 2004/0087152 A1 is directed to determining a thickness of a mask 115 before the counting of the interference fringes by using a separate interferometric method or with a profilometer. A wavelength that results in constructive interference between the secondary surface reflection 178b and the interface reflection 178c from the substrate 110 can be calculated from the incidence angle of the light 176 onto the surface of the substrate 110 and the thickness of the mask 115. The calculated wavelength of light that provides a local maximum of intensity when light having the wavelength is reflected from the substrate.  However, the description of Lian would not be combinable with the cited art of record, as it is not teaching the light beam being oriented at a predetermined angle with respect to the surface of the material …wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; … determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle.  Therefore, the description of Lian would not enable a person of ordinary skill in the art to implement a method wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 42
The reasons for allowance of Claim 42 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising: directing a light beam from a light beam source downward toward a surface of a material at least partially contained within an interior space of a computer numerically controlled machine, the computer numerically controlled machine configured to deliver, via an emitter, an electromagnetic energy capable of causing one or more changes in the material, the light beam being oriented at a predetermined angle with respect to the surface of the material such that the light beam produces an illuminated spot on the surface of the material that is displaced a horizontal distance away from a predetermined location directly beneath the light beam source, wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; generating, via at least one camera, an image of an area on the surface of the material, the image  capturing the illuminated spot; determining, based on the image, the horizontal distance from the illuminated spot to the predetermined location; determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle; and moving, based at least on the determined height of the material, one or more optical elements of the moveable head with respect to the emitter to thereby adjust a focus of the electromagnetic energy. 

Claim 67
The reasons for allowance of Claim 67 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising: at least one processor; at least one non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the system to perform operations comprising: directing a light beam from a light beam source downward toward a surface of a material at least partially contained within an interior space of a computer numerically controlled machine, the computer numerically controlled machine configured to deliver, via an emitter, an electromagnetic energy capable of causing one or more changes in the material, the light beam being oriented at a predetermined angle with respect to the surface of the material such that the light beam produces an illuminated spot on the surface of the material that is displaced a horizontal distance away from a predetermined location directly beneath the light beam source, wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; generating, via at least one camera, an image of an area on the surface of the material, the image capturing the illuminated spot; determining, based on the image, the horizontal distance from the illuminated spot to the predetermined location; determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle; and moving, based at least on the determined height of the material, one or more optical elements of the moveable head with respect to the emitter to thereby adjust a focus of the electromagnetic energy.

Claim 92
The reasons for allowance of Claim 92 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium, wherein the non- transitory computer readable medium is provisioned with program instructions that, when executed by at least one processor, cause a system to perform operations comprising: directing a light beam from a light beam source downward toward a surface of a material at least partially contained within an interior space of a computer numerically controlled machine, the computer numerically controlled machine configured to deliver, via an emitter, an electromagnetic energy capable of causing one or more changes in the material, the light beam being oriented at a predetermined angle with respect to the surface of the material such that the light beam produces an illuminated spot on the surface of the material that is displaced a horizontal distance away from a predetermined location directly beneath the light beam source, wherein the light beam source and the emitter are disposed on a moveable head within the interior space of the computer numerically controlled machine; generating, via at least one camera, an image of an area on the surface of the material, the image capturing the illuminated spot; determining, based on the image, the horizontal distance from the illuminated spot to the predetermined location; determining a height of the surface of the material based at least on the determined horizontal distance and the predetermined angle; and moving, based at least on the determined height of the material, one or more optical elements of the moveable head with respect to the emitter to thereby adjust a focus of the electromagnetic energy.
As dependent claims 44-48, 64, 65, 69-73, 89, 90, 94-100, and 105-110 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1, 2, and 8-12 and corresponding description.
The prior art made of record include Yamaoka (JP2008119718A); Tricard et al. (US Patent Publication No. 2004/0029493 A1); Legge et al. (US Patent Publication No. 2005/0051523A1); Sawabe et al. (US Patent Publication No. 2014/0299586A1); Isohata et al. (JP 2001330413A); Morita et al. (US Patent Publication No. 2014/0046131 A1); Elsner et al. (WO 9623240A1); Okugawa et al. (US Patent Publication No. 2015/0301327 A1); Watson (US Patent Publication No. 2008/0100829 A1); Cunningham (US Patent Publication No. 2011/0005458 A1); Nishikawa (US Patent Publication No. 2012/0120232 A1); Goeller (US Patent Publication No. 2008/0101687 A1); De Nooij et al. (US Patent Publication No. 2015/0136949 A1); Pangrazio et al. (US Patent Publication No. 2011/0286007 A1); Hakozaki et al. (JP2006329751A); Liu et al. (US Patent Publication No. 2016/0093540 A1); Sato et al. (US Patent No. 5,756,961 A); Canteloup et al. (FR2748562A1); Gilles et al. (US Patent Publication No. 2015/0228069 A1); Sekiya (US Patent Publication No. 2002/0005958 A1); Simenhaus et al. (US Patent Publication No. 2009/0005631 A1); and Lian et al. (US Patent Publication No. 2004/0087152 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117